DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1-11, 17, 18 and 20 have been amended.  
Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 10/19/2020, with respect to amended portions of claims 1, 11 and 20 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: receiving an attribute metric indicating a degree of activities between a first node with respect to and each of a plurality of second nodes in communication with the first node via a communication network; generating, based on the received attribute metric, a pool of the second nodes that have been in a relationship with the first node; ranking, based on the received attribute metric, the second nodes in the generated pool; dynamically grouping the second nodes to sequentially creating a plurality of create one or more level groups, each level group including one or more of the second nodes selected from the pool according to a predetermined requirement including the rankings of the second nodes and a level group condition, wherein each level group is created by: tentatively selecting, from the pool, a number of the second nodes based on the ranking of the second nodes; and adjusting the 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 11 and 20.  Therefore claims 1, 11 and 20 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152